     Case 3:20-cv-05456-MCR-HTC Document 22 Filed 01/20/21 Page 1 of 2


                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION



LANA MARIE STAINROD,
      Plaintiff,

v.                                              CASE NO. 3:20cv5456-MCR-HTC

SCARLET PEARL CASINO RESORT,
      Defendant.

                                           /

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 7, 2020, recommending that Defendant’s Motion

to Dismiss Amended Complaint be granted, and the case dismissed, for lack of

personal jurisdiction. ECF No. 21. The parties have been furnished a copy of the

Report and Recommendation and have been afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b). I have made a

de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
     Case 3:20-cv-05456-MCR-HTC Document 22 Filed 01/20/21 Page 2 of 2


                                                                       Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      (1)   The magistrate judge’s Report and Recommendation, ECF No. 21, is

adopted and incorporated by reference in this Order.

      (2)   The Defendants’ motion to dismiss, ECF No. 14, is GRANTED, and

this case is DISMISSED for lack of personal jurisdiction. Defendant’s motion to

dismiss, ECF No. 7, is MOOT.

      (3)   The clerk is directed to close the file.

      DONE AND ORDERED this 19th day of January 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5456-MCR-HTC
